Citation Nr: 1412435	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-35 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chloracne.

3.  Entitlement to service connection for hypertensive vascular disease.

4.  Entitlement to service connection for a kidney disability.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for a bilateral arm disability.

7.  Entitlement to service connection for a disfiguring scar of the forehead.

8.  Entitlement to service connection for burn scars of the right arm.

REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to March 1969, including service in the Republic of Vietnam during the Vietnam War.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the RO in Waco, Texas.

In June 2011, the Veteran presented testimony at a personal hearing conducted at the RO in Waco, Texas by an RO Hearing Officer.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veteran clarified that the burn scars adjudicated by the RO as being on the "left" arm were actually on the right arm.  The Board has characterized the issue accordingly.  

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  

The issues of entitlement to service connection for a disfiguring scar of the forehead, a back disability, a bilateral arm disability, and a right arm scar are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the entire period of this appeal, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

2.  The Veteran does not have "chloracne".

3.  Hypertensive vascular disease did not become manifest to a compensable degree within one year of service separation. 

4.  Neither hypertensive vascular disease nor a kidney disability is related to service, to include presumed exposure to herbicide agents therein.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 percent for PTSD have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The basic criteria for service connection for the claimed chloracne are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  A kidney disability was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

4.  Hypertensive vascular disease was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating - PTSD

The current appeal arises from a claim of entitlement to service connection received at the RO on March 16, 2009.  In the December 2009 rating decision, the RO granted service connection for PTSD and assigned an initial rating of 10 percent, effective March 16, 2009.  In a June 2010 rating decision, the initial rating was increased to 30 percent, effective March 16, 2009.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: 

A rating of 10 percent is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A rating of 30 percent is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

The schedular criteria for rating mental disorders incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

The Board notes that the essential distinction between the 30 percent and 50 percent rating appears to be centered on whether interference with occupational function is intermittent or constant.  The criteria for the 30 percent rating include temporal qualifiers such as "occasional" and "intermittent" whereas the criteria for a 50 percent rating do not.  While certain of the Veteran's PTSD symptoms are constant, as will next be discussed, throughout the period of his claim, the occupational impairment resulting from PTSD symptoms has been intermittent rather than constant.  

The Board notes that the Veteran has been unemployed throughout the period on appeal; however, he apparently does not assert that his unemployment is due to the effects of PTSD as he expressed to a VA examiner in August 2011.  

The Veteran told a VA examiner in December 2009 that he was terminated from his prior job due to economic factors and had been unable to find another job, but did not contend that this was due to the effects of the mental disorder, providing evidence against this claim.  

Regarding symptoms associated with PTSD, the Veteran informed the August 2011 examiner that his symptoms consisted primarily of night sweats, interrupted sleep, dreams, and mood swings.  These symptoms were occurring every month-and-a-half to two months.  Thus, they were intermittent.  

Despite the symptoms reported, the Veteran was found by the December 2009 examiner to be able to engage in all activities of daily living independently and without assistance.  Indeed, the December 2009 examiner made a specific finding that the criteria for the 30 percent level were the most appropriate, i.e., occasional decrease in work efficiency, or there are intermittent periods of inability to perform occupational or social tasks and activities due to signs and symptoms of PTSD, but generally satisfactory functioning.  This specific finding by a mental health professional provides highly probative evidence regarding the appropriate rating.  

The evidence regarding the frequency of social and occupational impairment establishes that, while the Veteran has periods of increased social impairment, he is generally able to function normally or without significant psychiatric impairment in social settings. 

The December 2009 examiner noted that the Veteran reported having "lots" of good solid friends, and a good church family that loves him.  Other than friends and church, the Veteran mainly kept to himself.  The extent of social impairment over the prior 12 months was described as mild to moderate, providing more evidence against this claim. 

The Board notes that terminology such as "mild" and "moderate" has no particular significance in terms of the rating schedule for mental disabilities.  The rating criteria do not include such terminology and it would be speculative to attempt to determine a specific rating based on such terminology. 

The August 2011 examiner noted that the Veteran is content with his current social relationships.  He was involved in church, and even would pick up odd jobs.  He would work on small engines.  He had recently remarried.  He would visit with friends and go out to eat.  The examiner assessed moderate symptoms.  

Another distinction between the criteria for the 30 percent rating and the 50 percent rating is that the criteria for the 30 percent rating specify that the claimant is "generally functioning satisfactorily, with routine behavior, self-care, and conversation normal."  In this case, the evidence regarding each of these criteria demonstrates that the Veteran's functioning is consistent with the 30 percent rating.  The August 2011 examiner noted no incidents of inappropriate behavior; the Veteran was found to demonstrate normal communications and speech, and he was able to maintain personal hygiene and other basic activities of daily living.  

In addition to finding that the Veteran was able to engage in all activities of daily living independently and without assistance, the December 2009 examiner also noted the Veteran's speech to be of normal rate, rhythm, tone, and volume, his behavior was generally appropriate, and his grooming and hygiene were good.  

The Board acknowledges that the Veteran admitted to suicidal ideation to the December 2009 examiner; he elaborated that he seriously contemplated performing the act after his wife left him in 2007.  This is significant because suicidal ideation is listed in the rating schedule as an example of the type of symptoms that may support a 70 percent rating.  However, while the presence of suicidal ideation is significant in assessing the Veteran's level of impairment, the crucial finding is whether suicidal ideation, alone or in conjunction with other symptoms, is productive of occupational and social impairment with reduced reliability and productivity (50 percent), occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood (70 percent) or total occupational and social impairment (100 percent).  Here, the Board finds that it is not.  Rather, despite suicidal thoughts, the Veteran has reported no significant impairment of occupational functioning and his impairment of social functioning has been intermittent in nature with generally good social functioning.  

Of particular significance in this finding, the March 2009 mental health assessment resulted in a suicide risk assessment being conducted on the same date.  The staff physician found that there was a low suicide risk and that the Veteran did not present a significant risk of self harm.  It was noted in the referring examination report that, while the Veteran had chronic thoughts of death, he had never actually wanted to kill himself and did not have an intent or plan to do so.  Indeed, he had strong protective factors against harming himself.  

Other reports have been entirely negative for suicidal ideation.  The August 2011 examiner noted that there had not been suicidal thoughts, intent, or attempts.  VA outpatient mental health notes in March 2011, May 2011, August 2011, October 2011, and December 2011 each indicate an absence of suicidal ideation.  

Other than suicidal ideation, the symptom examples for the 50 percent, 70 percent, and 100 percent rating levels are not demonstrated in this case.  The Veteran's speech has generally been described as within normal limits.  There are no reports of panic attacks.  There are no reports of abnormal intellectual or memory functioning.  There are no reports of obsessions, delusions, or hallucinations.  There are no reports of spacial disorientation, violent behavior, or difficulty performing activities of everyday living.  In sum, the Board finds that the Veteran's disability picture is most accurately assessed as intermittent or occasional PTSD symptomatology with generally normal functioning.  The Veteran's disability picture does not more nearly approximate the criteria for a 50 percent rating than those for a 30 percent rating.  

The Board acknowledges some apparent inconsistencies in the medical evidence.  The December 2009 examiner while assessing mild to moderate social impairment and essentially no occupational impairment, provided a GAF score of 50.  A GAF score of 41-50 indicates "serious symptoms" (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While, as noted above, terminology such as mild, moderate and serious does not relate to any specific rating, this is at least an internal inconsistency in the report.  

The Board simply notes that, with the exception of suicidal ideation, the symptom examples provided for this GAF score range are more severe than any found to be present by the December 2009 examiner.  While GAF scores are certainly significant in evaluating a claim, where the score is not supported by the examiner's own findings, and indeed conflicts with the examiner's findings, the Board places greater weight on the clinical findings than the GAF score.  

The Board also notes that a March 2009 mental health assessment includes a slightly higher GAF score of 55, reflective of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  Upon close inspection of the examples provided, even this score appears to be more severe than is reflected in the clinical findings, although generally more in line with the findings of mild to moderate impairment.  

At the other end of the spectrum, the August 2011 VA examiner assigned a GAF score of 80, which reflects that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

However, once again, there appears to be a significant inconsistency in report.  Despite assigning a GAF score indicative of "slight" impairment, the examiner elsewhere checked the box indicating that PTSD/mental condition signs and symptoms result in deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  This option maps the criteria for a 70 percent disability rating.  The Board notes, however, that the examples provided by the August 2011 examiner in support of this selection were limited to "He described still suffering from mood swings and irritability that at times interferes with his wife."  Based on the example provided by the examiner, only family relations are implicated.  The examiner did not support a finding that most of the listed areas were affected.  

Weighing against the examiner's mark next to the 70 percent criteria, the examiner separately reported "for this evaluation I found him to be slightly depressed.  In the context of the entire report, in particular the GAF score of 80 and the finding of only slight depression, the Board finds that the criteria for a 70 percent rating are not met or approximated.  

In sum, based on the intermittent and occasional nature of occupational and social impairment in this case, and based on the Veteran's generally satisfactory functioning, routine behavior and self-care, and normal conversation, the Board finds that the criteria for a 50 percent rating are not more nearly approximated than those for a 30 percent rating.  The Board also finds that the presence of suicidal thoughts has not resulted in occupational and social impairment with reduced reliability and productivity, occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or total occupational and social impairment.  Therefore, there is no level in excess of 30 percent for which the criteria are more nearly approximated than those for the 30 percent level.  

To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2013), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that all the Veteran's PTSD symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  The Veteran's symptoms of occasional irritability, social withdrawal, depressed mood, sleep impairment, and occasional suicidal ideation without intent or plan are included in the rating schedule, and the assigned 30 percent disability rating is based on the degree of occupational and social impairment, including due to specific symptomatology.  The GAF scores indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria.  Because the schedular rating criteria are adequate to rate the Veteran's service-connected PTSD, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  

In this regard, it is important for the Veteran to understand that the problems he is having are clearly within the realm of the 30 percent evaluation.  If he were having no problems with his PTSD, there would be no basis for a compensable evaluation, let alone a 30 percent evaluation, a significant disability evaluation, very generally indicating a 30 percent reduction in the ability to work. 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).
Service Connection Claims

The Veteran is seeking service connection for chloracne and a kidney disability on the basis that they are related to exposure to herbicide agents.  And he seeks service connection for hypertension as directly incurred in service.  

The Veteran testified that he was diagnosed with chloracne while in Vietnam.  He was told it was a rash.  He asserts that he started receiving treatment after service in the early 1970s and a doctor told him it was related to service.  

Chloracne is included among the diseases that are presumed associated with exposure to herbicide agents if it becomes manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  

Service treatment records reveal no diagnosis of chloracne nor any reference to treatment for a skin disorder during service.  When the Veteran was examined for service separation in February 1969, his skin was found to be clinically normal.  At that time, the Veteran completed a report of medical history on which he reported no history of skin diseases.  These documents provide probative evidence against the Veteran's recent assertion that he was diagnosed with and treated for chloracne during service.  As they were recorded contemporaneous with the Veteran's service and not decades later and in the context of a claim for monetary benefits, the Board accords these documents greater probative weight than the Veteran's recent assertions and testimony.  In short, the Board finds that the Veteran's assertion that he was diagnosed with chloracne in service is not accurate.  The inaccuracy of his statements regarding treatment in service also undermine any assertion that chloracne became manifest to a degree of 10 percent or more within one year of service separation.  

Post-service records reveal no treatment for chloracne or any other skin disorder.  The only references to evaluation of the skin are negative.  A private treatment record in July 2004 reveals no rashes or skin lesions.  

In a March 2009 VA primary care note, the Veteran was found to have no obvious concerning abnormalities of the skin.  In a March 2009 VA mental health evaluation, the Veteran denied skin problems.  A March 2009 ambulatory care outpatient note identified as a special registry Agent Orange examination reveals that there were no rashes, lesions, ulcers, or infections of the skin.  A March 2011 VA outpatient note indicates that skin was soft and intact with no rashes, jaundice, cyanosis, or open lesions noted.

While the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, McClain v. Nicholson, 21 Vet. App. 319 (2007), Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Although the Veteran is competent to describe his symptoms, he is not competent to provide a diagnosis of chloracne or other skin disease.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

Here, a preponderance of the evidence demonstrates that the Veteran does not have chloracne or any other disorder of the skin and has not had such a disorder at anytime pertinent to the appeal.  As such, the Board concludes that the basic criteria for service connection for chloracne or any skin disability are not met.  

The Veteran testified that he was told he had high blood pressure on the separation physical and hypertension was diagnosed right after he got out of the service.  

The Veteran also testified that he was diagnosed with a kidney condition at some point after service.  He testified that he was not aware of any kidney condition while on active duty.  However, he believes the condition resulted from Agent Orange exposure.  

The Board notes that hypertension is not among the herbicide-presumptive diseases nor are disorders of the kidneys.  While the Veteran had service in Vietnam during the Vietnam War and is presumed to have been exposed to herbicide agents such as Agent Orange, this service and presumed herbicide exposure does not provide a presumption of service connection for hypertension or a disability of the kidneys.  

Hypertension is among the chronic diseases for which there is a presumption of service connection when they are manifest to a compensable degree within one year of service separation.  For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2013).

Service treatment records reveal that the Veteran was not diagnosed during service with hypertension.  At service entrance in May 1966, the Veteran's blood pressure was recorded as 138/88.  On September 22, 1968 the Veteran was treated for a fever of 100 degrees.  His blood pressure was 154/76.  At service separation in February 1969, his blood pressure was recorded as 132/80.  None of the readings in service meets the definition of hypertension.  Moreover, at service separation, the Veteran's heart and vascular system were found by the examiner to be clinically normal.  

The Board assigns greater probative weight to the actual separation examination report than to the Veteran's recent recollections as to what was reported or told to him by the examiner.  The Veteran's recent assertion that he was told that he had hypertension during the service separation examination is deemed inaccurate in light of the normal findings on the examination report.  Moreover, the Veteran's current assertions conflict with his own assertions at the time of the examination.  The Veteran noted on the report of medical history at service separation that he had no history of high blood pressure.  It must be presumed that, if he had been told that he had high blood pressure, he would have noted it here.  The inaccuracy of the Veteran's assertions and testimony on this point also undermines the accuracy of any assertion as to manifestation of hypertension to a compensable degree during the one year period following service separation.  

There is no question that the Veteran is currently diagnosed with hypertension.  However, the Veteran's assertion that hypertension began in service is not accurate.  Moreover, there is no injury or disease in service that may be related to the current hypertension or that the Veteran asserts is related to the current hypertension.  In light of these findings, the Board concludes that service connection for hypertension is not warranted.  The best, most probative evidence, including some of the Veteran's own prior statements, provide evidence against this claim.    

The Veteran does not assert in-service incurrence of kidney disease, but has limited his argument to an asserted relationship to herbicide exposure.  As noted above, such a relationship is not presumed under VA law.  While post-service treatment records refer to a medical history of unspecified chronic kidney disease and renal insufficiency, low glomerular filtration rate/renal impairment (see March 2009 VA mental health history), there is no actual diagnosis of a kidney disorder of record, nor is there any evidence of treatment for kidney symptoms.  Highly significant evidence comes from a special registry Agent Orange examination conducted in March 2009, coincident with the reference to a history of kidney symptoms, which reveals no diagnosis pertaining to the kidneys.  

In addition, private treatment records include negative findings for "kidney stones" and "kidney failure" in August 2004.  

While the evidence at least suggests that there has been a disorder affecting the kidneys at some point in the Veteran's history, there is no medical opinion or other competent evidence that even suggests a relationship between such disorder and herbicide exposure in service.  As noted above, the Veteran does not contend that he had a kidney disorder in service.  His only contention relates to Agent Orange exposure.  

While the Veteran may be competent to describe his symptoms or a medical opinion provided to him by a medical professional, he has essentially provided no details of either.  And, while the Veteran may be competent to provide an opinion on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), establishing the etiology of kidney disease is outside the realm of common knowledge of a lay person.  Any assertion on the part of the Veteran that a kidney disease or kidney symptoms are related to presumed Agent Orange exposure amounts to speculation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

In sum, as a preponderance of the evidence establishes that the Veteran's current hypertension is not related to service and that a current kidney disorder and/or symptomatology is not related to service.  Therefore, the Board concludes that service connection for the claimed hypertension and kidney disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran has not asserted that there is any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  The record includes the Veteran's service treatment records and VA outpatient treatment records.  The Veteran identified private treatment from Bridgeport Family Hospital and the RO requested and obtained those records.  

The Veteran was afforded VA examinations to evaluate his service-connected psychiatric disability and there is no assertion as to any inadequacy in those examination reports.  Sickels v. Shinseki, No. 08-1963, 2010 WL 1972899 (Vet. App. May 18, 2010) citing Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (in the absence of a challenge to the adequacy of a VA medical opinion, the Board is not required to affirmatively establish such adequacy as a precondition for the Board's reliance upon the opinion).  

As a preponderance of the evidence is against any current disability in the claim of entitlement to service connection for chloracne, a VA etiology opinion is not necessary.  

Although there is a diagnosis of hypertension, the Veteran was not provided with a VA examination with respect to that claim.  The Veteran was also not provided a VA examination to evaluate his claimed kidney disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans' Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  

On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Here, as the only evidence that the Veteran's claimed hypertension is related to his military service is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence, the Board finds that referral for a VA medical examination is not necessary.  

Regarding the claimed kidney disorder, while the Veteran is presumed to have been exposed to herbicide agents in service, this is not an injury or disease with respect a claimed kidney disorder, as there is no established association between such exposure and any known kidney disorder.  As with hypertension, the only evidence that the Veteran's claimed kidney disorder is related to presumed herbicide exposure is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Therefore, the Board finds that referral for a VA medical examination is not necessary.   


ORDER

A disability rating in excess of 30 percent for PTSD is denied.

Service connection for a kidney disability is denied.

Service connection for chloracne is denied.

Service connection for hypertensive vascular disease is denied.

REMAND

In light of the Veteran's hearing testimony, the Board finds that a remand is necessary to obtain service hospitalization records.  

The Veteran testified that while he was inspecting an ordinance rack mounted under an aircraft, a piece of ordinance came loose and rolled onto his arms.  The Veteran testified that he went to the hospital emergency room and was given pain medicine but they did not X-ray the back at that time.  The Veteran testified that the injury resulted in a bone fracture in his low back and bruising of both thighs and his forearms, resulting in a loss of sensation in the arms from the shoulders to the hands.  

The Veteran also contends that a scar on his right arm which resulted from an on-the-job burn injury is proximately due to or a result of the loss of sensation in the his arms.  

The Veteran testified that on a separate occasion, while pulling a safety pin out of ordinance mounted to the bottom of a plane while the plane was taxiing, he was struck by a door on the aircraft and fell on the tarmac and injured his head.  He assumes that he lost consciousness because he woke up with blood on his face.  He was taken to the hospital where they bandaged him up.  The Veteran asserts that this injury resulted in a disfiguring scar on his forehead.  

As the Veteran has provided competent evidence of two hospitalizations resulting from the described injuries, the Board must determine whether all pertinent treatment records have been obtained.  

VA Adjudication Procedure Manual M21-1MR III.iii.2.D.23, sections (a), (b), and (d) provide that in-patient treatment records are retrieved via code "C01."  However, in this case, the various requests only included codes "M01," "019," and "034," which pertain to service treatment records, service personnel records, and verification of service in Vietnam, and would not be expected to produce hospital in-patient records, which are stored separately.  

Because it appears that there may be outstanding hospital records pertinent to the claimed injuries to the back, arms, forehead and current disfiguring scar, the Board finds that additional development is necessary prior to adjudicating these issues.  

Accordingly, the issues of entitlement to service connection for a disfiguring scar of the forehead, a back disability, a bilateral arm disability, and a right arm scar are REMANDED for the following action:

1.  Request that the Veteran provide all information necessary to request service in-patient records regarding the injuries described by the Veteran in hearing testimony, in which his head was struck and injured and in which he injured his arms and back (the Board would like more details - dates - times - locations - unit assignments - the hospital the Veteran went to seek treatment - any information would be helpful).

2.  Request from the appropriate agency hospital in-patient records as identified by the Veteran.  Include a memorandum in the claims file recording all requests made and responses received.  

3.  If the above proposed development substantiates either incident, obtain a medical opinion as to the nature and description of any current residuals.  

4.  Readjudicate the remanded claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


